131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Belinda U. CORPUZ, Gary Abrams, Plaintiffs-Appellants,v.Jesse BROWN, Secretary;  Mae Givens, Employee RelationsSpecialist William K. Anderson, Director;  Rowena Bishop,Chief Nurse;  Ronald O. Hamm, Personnel Physician;  H.R.Marr, Jr., Chief of Personnel WADSWORTH VAMC, Defendants-Appellees.
No. 97-55307.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided Nov. 21, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-96-03763-CBM;  Consuelo B. Marshall, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Belinda U. Corpuz and Gary Abrams appeal pro se the district court's dismissal of their Bivens action seeking damages against a federal hospital and several federal employees.  We affirm.  The district court did not abuse its broad discretion by denying the motion for a default judgment.  See Daly-Murphy v. Winston, 837 F.2d 348, 355 (9th Cir.1988);  Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.1986).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3